DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the Amendment filed 09/07/2021.  Claims 1-20 are pending.  Claims 1, 16, and 20 have been written in independent form.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a “seat portion” (in claims 1, 16, and 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office Action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: A “seat portion” as recited in claims 1, 16, and 20 is not called out in the drawings filed on 12/21/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 USC § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 16 are rejected under 35 USC § 112(b) or 35 USC § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 USC § 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the shell comprises a rear, a bottom, and a side wall, extending forward from the rear of the shell.”  This limitation is vague, indefinite, and confusing.  As currently written, with the comma punctuation after “wall,” the limitation appears to require that the shell comprises a rear, a bottom, and a side wall extending forward from the rear of the 
Additionally, claims 2-16 are rejected because they depend from an indefinite parent claim.
Claim 16 similarly recites the same limitation as in claim 1, and is similarly rejected.
Additionally, claims 17-19 are rejected because they depend from an indefinite parent claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 USC § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 USC § 102(a)(1) as being anticipated by Gill et al., U.S. Patent Application Publication 2016/0257408 A1 (hereinafter called Gill ‘408).
Regarding claim 20, Gill ‘408 teaches a seat assembly for attachment to an aircraft monument in a cabin of an aircraft, the seat assembly comprising:
a passenger seat (See e.g., FIG. 5 element 16 and 18 each are a passenger seat), comprising a seat portion (See e.g., FIG. 5 element 24 and 30 each are a seat portion); and
a shell (See e.g., FIG. 5 element 26) that comprises a plurality of walls (See e.g., FIG. elements 28, 42, 54), defining a seat compartment (See e.g., FIG. 5 element 14); and
a rear cavity outside of the shell (See e.g., FIG. 5 element 14),
(See e.g., FIG. 5 elements 26, 18, 16),
the plurality of walls comprises a first end wall (See e.g., FIG. element 54) that comprises a rear of the shell (See e.g., FIG. 5 element 54, where the backside of 54 makes up the entirety of the back, side, and the outside of the arm rest of 18, and therefore teaches a rear of the shell),
the rear of the shell comprises a jogged portion (See e.g., FIG. 5 element 54, where the curved edge of 54 on 18 at the edge that looks like an arm rest, teaches a jogged portion), an upper section (See e.g., FIG. 5 element 54, where the top edge of 54 on 18 beginning behind element 52 and ending before the top curved edge of 54 just above the arm rest, teaches an upper section), a lower section (See e.g., FIG. 5 element 54, where the bottom of 54 on 18 attached at the unlabeled legs, teaches a lower section), and a transition section between the upper section and the lower section (See e.g., FIG. 5 element 54, where the curved edge of 54 on 18 at the edge that looks like an arm rest, teaches a transition section between the upper section and the lower section),
the transition section defines the jogged portion (See e.g., FIG. 5 element 54, where the curved edge of 54 on 18 at the edge that looks like an arm rest, teaches a jogged portion),
the first end wall comprises an outer surface (See e.g., FIG. 5 the entire rear facing backside of element 54),
the upper section is positioned rearward of the transition section (See e.g., FIG. 5 element 54, where the top edge of 54 on 18 beginning behind element 52 and ending before the top curved edge of 54 just above the arm rest, teaches an upper section is positioned rearward of the transition section),
(See e.g., FIG. 5 element 54, where the bottom of 54 on 18 attached at the unlabeled legs, teaches a lower section is positioned forward of the transition section),
the plurality of walls comprises a side wall (See e.g., FIG. 5, where the unlabeled, side portion of the arm rest, that is perpendicularly positioned over the unlabeled legs (located underneath 54), extending in front of 54, teaches a side wall), extending forward from the first end wall,
the side wall extends from a height above the seat portion of the passenger set to a bottom of the shell (See e.g., FIG. 5, where the top of the unlabeled arm rest is above seat 18 and the bottom of the side arm goes to the bottom of the shell 26), and
the rear cavity is rearward of and below the outer surface of the first end wall (See e.g., FIG. 5 element 56, where the floor of element 56 is located behind and below the outer surface of the first end wall), and
the rear cavity is positioned below the transition section (See e.g., FIG. 5 element 56, where the floor of element 56 is located underneath the transition section).

Response to Arguments
Applicant’s arguments filed 09/07/2021 have been fully considered but are moot due to the new ground of rejection necessitated by the Amendment.
Although a new ground of rejection has been used to address additional limitations that have been added to the claims, a response is considered necessary for one of the Applicant’s arguments, since the reference on record, Gill et al., U.S. Patent Application Publication 2016/0257408 A1, will continue to be used to meet several of the claimed limitations.
On page 13 of the Remarks, in the second paragraph, in response to Applicant’s argument regarding the newly added claim amendments in independent claim 20, that the cited art does not describe, “a seat portion, the plurality of walls comprises a side wall, extending forward from the first end wall from a height above the seat portion of the passenger seat to a bottom of the shell,” Examiner respectfully disagrees.  As set forth in the rejection of claim 20 hereinabove, and restated hereinafter, Gill ‘408 teaches the plurality of walls comprises a side wall (See e.g., FIG. 5, where the unlabeled, side portion of the arm rest, that is perpendicularly positioned over the unlabeled legs (located underneath 54), extending in front of 54, teaches a side wall), extending forward from the first end wall, the side wall extends from a height above the seat portion of the passenger set to a bottom of the shell (See e.g., FIG. 5, where the top of the unlabeled arm rest is above seat 18 and the bottom of the side arm goes to the bottom of the shell 26).

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988. The examiner can normally be reached Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 


/TERRI L FILOSI/Examiner, Art Unit 364403 November 2021

/Nicholas McFall/Primary Examiner, Art Unit 3644